Title: From Chandler Fowke to John Adams, 11 December 1794
From: Fowke, Chandler
To: Adams, John,United States Senate


				
					
					Charleston December 11th: 1794—
				
				To The President and Members of the Senate of the United States, in Congress assembled—The Petition of Chandler Dinwiddie Fowke of Charleston, South Carolina Sheweth,That during the War between America and Great Britain, General Green’s Army was stationed near the Plantation of Miss Jane Stobo and Mary Fraser her Sister, who planted together; from which they took a considerable quantity of grain for the use of the Army; and for which a Certificate was issued on the third day of December One thousand seven hundred and eighty two, to the said Jane Stobo, signed by Tim: Pickering Quarter Master General, and countersigned by Edward Carrington, for Seven hundred and Sixty Dollars and forty five Cents. Specie; expressing to bear interest at Six per Cent per Anm:  That shortly after, Miss Stobo died, leaving the said Mary Fraser, now your petitioner’s Wife, her Heir and Legatee. That, altho’ it was generally known in the family, such a certificate existed, it could not be found until some time during the last Session of Congress; when your Petitioner, in examining the papers of Miss Stobo’s Estate, perceived it enclosed in an old letter—He immediately forwarded it to Phhiladelphia, but before its arrival—Congress had adjourned—The said certificate has never been since transferred—Your Petitioner therefore prays, that having, from the above circumstances, been prevented from preferring this Claim till the present Period, he may be allowed the said seven hundred and Sixty Dollars and forty five Cents, with interest, form the date of said Certificate.And your Petitioner will pray / &c &c. &c
				
					Chandler Din: Fowke
				
				
			